


EXHIBIT 10.93


Summary of Compensation for Executive Officers


The executive officers of Cheniere Energy, Inc. ("Cheniere" or “Company”) are
"at will" employees and none of them has an employment or severance agreement
except, as noted below, in limited circumstances with respect to local foreign
practice where employment agreements are required under the laws of foreign
countries where an executive officer works. The written and unwritten
arrangements under which Cheniere's executive officers are compensated include:


•
a base salary, reviewed annually by the Compensation Committee of the Board of
Directors of Cheniere (the “Compensation Committee”);



•
an annual incentive award or bonus award determined annually by the Compensation
Committee;



•
eligibility for awards under Cheniere's Amended and Restated 2003 Stock
Incentive Plan, as amended (the “2003 Plan”), and Cheniere's 2011 Incentive
Plan, each as determined by the Compensation Committee;



•
a broad-based benefits package offered to all employees, including vacation,
paid sick leave, a tax-qualified 401(k) savings plan pursuant to which Cheniere
matches 100% up to the lesser of 5% of salary deferrals or the maximum deferrals
permitted by law, medical, dental and vision benefits as well as a Section 125
Cafeteria Plan and health reimbursement arrangements and short-term and
long-term disability, basic life insurance equal to two times base salary, and
voluntary life (elective) insurance and accidental death and dismemberment
insurance; and



•
a Change of Control Agreement which provides that, upon a Change of Control (as
defined in the Change of Control Agreement), the executive officer shall receive
a payment in an amount equal to one times the executive officer's base salary at
or immediately prior to the time the Change of Control is consummated.



The following table sets forth the 2012 annual base salary, 2011 cash bonus
award and 2011 long-term incentive award for each of the Company's named
executive officers as disclosed in the Company's 2012 Proxy Statement:
Named Executive Officer
2012 Annual
Base Salary
2011 Cash Bonus Award
Number of Shares of Restricted Stock
Charif Souki
Chairman, Chief Executive Officer and President
771,580


2,326,900


398,000


Meg A. Gentle
Senior Vice President and Chief Financial Officer
292,370


775,600


150,000


Jean Abiteboul
Senior Vice President - International
311,387 (1)


581,700 (2)


75,000


H. Davis Thames
Senior Vice President - Marketing
292,370


775,600


135,000


Greg W. Rayford
Senior Vice President and General Counsel
292,370


581,700


___ (3)



 
 
 
 
 

(1)
The 2012 base salaries were effective on January 16, 2012 for all of the
executive officers. Mr. Abiteboul's base salary is calculated based on Euros
pursuant to his employment agreement. The amount reported in the table
represents the U.S. dollar equivalent of Mr. Abiteboul's base salary in the
amount of 245,560 Euros based on the January 16, 2012 exchange rate of 1 USD to
0.7886 EUR.

(2)
Mr. Abiteboul's annual bonus award is paid in British Pounds Sterling pursuant
to his U.K. secondment arrangement. The amount reported in the table represents
the U.S. dollar equivalent of Mr. Abiteboul's 2011 annual bonus award in the
amount of 373,917 GBP based on the January 24, 2012 exchange rate of 1 USD to
0.6428 GBP.

(3)
Mr. Rayford began his employment with the Company on March 1, 2011 and he did
not receive a 2011 long-term incentive award.









--------------------------------------------------------------------------------




The 2011 cash bonus awards included in the table above were paid to the named
executive officers on January 27, 2012. The shares of restricted stock included
in the table above were granted as the named executive officers' 2011 long-term
incentive award on January 14, 2011, and vest in three equal annual
installments. The first tranche of restricted stock vested on June 30, 2011. The
second tranche will vest on June 30, 2012 and the third tranche will vest on
June 30, 2013.
Compensatory Arrangements for Certain Executive Officers
On June 30, 2009, the independent members of the Board of Directors approved a
U.K. assignment letter for Mr. Souki effective as of July 1, 2009 so that he is
able to spend a portion of his time working from London to more effectively
conduct international business for the Company. The Company pays Mr. Souki an
annual allowance for the cost of housing and living expenses in the U.K.
pursuant to the assignment letter. In April 2010, the Compensation Committee
approved an amendment to Mr. Souki's U.K. assignment letter to extend the term
of his assignment to July 1, 2011, and increase the amount of his annual
allowance to cover the cost of housing and living expenses in London to
$200,000. See the description of Mr. Souki's U.K. assignment letter and U.K.
letter agreement amendment included in the Company's Current Report on Forms 8-K
(SEC File No. 001-16383), filed on July 2, 2009 and April 27, 2010,
respectively, which are incorporated herein by reference. Mr. Souki's U.K.
assignment letter expired in June 2011; however, the Compensation Committee
approved Mr. Souki's annual housing and living allowance in the amount of
$200,000 for the duration of Mr. Souki's stay in the U.K.
Jean Abiteboul, located in our French office, has an employment agreement with
Cheniere's French subsidiary. Mr. Abiteboul's employment agreement is for an
unlimited term and may be terminated by our French subsidiary or Mr. Abiteboul
upon three months' prior notice. In addition, in April 2010, the Compensation
Committee approved an amendment to Mr. Abiteboul's employment agreement to
provide for a secondment arrangement, pursuant to which Mr. Abiteboul is
seconded to the Company's London office for the purposes of pursuing LNG
customers for the Company. Various costs of Mr. Abiteboul's secondment are
covered pursuant to the secondment arrangement, including Mr. Abiteboul's
temporary housing costs in the U.K. Mr. Abiteboul's secondment may be terminated
by the Company or Mr. Abiteboul upon two months' prior notice. All other terms
of Mr. Abiteboul's employment agreement remain unchanged and he will return to
his previous role pursuant to his employment agreement at the end of his
secondment. See the description of Mr. Abiteboul's U.K. secondment arrangement
included in the Company's Current Report on Form 8-K (SEC File No. 001-16383),
filed on April 27, 2010, which is incorporated herein by reference.






